Citation Nr: 1201577	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected Baker's cyst of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1998.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is manifested by pain, slight limitation of motion, and moderate instability that requires the constant use of braces, frequent use of a cane, and the use of medication.

2.  The Veteran's service-connected Baker's cyst of the left knee is manifested by pain, slight limitation of motion, and moderate instability that requires the constant use of braces, frequent use of a cane, and the use of medication.

3.  The evidence does not show that the Veteran's bilateral service-connected knee disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of right knee motion due to right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for a separate 20 percent rating for moderate instability of the right knee due to right knee strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

3.  The criteria for a rating in excess of 10 percent for limitation of left knee motion due to a Baker's cyst of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  The criteria for a separate 20 percent rating for moderate instability of the left knee due to a Baker's cyst of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contentions that his bilateral knee symptomatology is more severe than that contemplated by the 10 percent ratings currently assigned for each knee.  He has specifically asserted that his knee disabilities cause severe pain, limit his mobility, and have led to several falls, requiring the use of knee braces and a cane.  See Board Hearing Tr. at 6-14.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision regarding each of the Veteran's increased rating claims.

I.  Duties to Notify and Assist

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2011).  

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO issued the Veteran notification letters in January 2004, March 2006, and May 2008 regarding the issues in appellate status.  Following the May 2008 letter, the RO re-adjudicated the claims in appellate status by way of Supplemental Statements of the Case dated in July 2008 and December 2009.  See Prickett v. Nicholson, 20 Vet. Appl. 370, 376-78 (2006).  In the notification letters, the RO clearly notified the Veteran of the information and evidence needed to substantiate his increased rating claims.

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes extensive VA treatment records, the reports of multiple VA examinations, and the transcript of a July 2010 hearing before the undersigned.  The Board is cognizant that the Veteran's representative has requested an additional VA examination.  See Board Hearing Tr. at 3.  As discussed in greater detail below, the purpose for requesting this additional examination was to further evaluate the Veteran's symptoms, to include the limited mobility and falls caused by the knee disabilities.  The Board finds that the Veteran's and his spouse's credible testimony at the hearing regarding the severity of his symptoms, when combined with review of the multiple VA examination reports of record, provide an adequate record on which to determine the current severity of the disabilities and there is no duty to obtain an additional VA examination.  See 38 C.F.R. § 3.327 (2011).  In addition, although the Veteran's representative indicated, in essence, that the Veteran had not been provided recent X-rays of the knees, the claims file contains reports from knee X-rays taken at the time of a November 2009 VA examination.  See Board Hearing Tr. at 12.  Again, the Board finds that the evidence of record is adequate to adjudicate these claims.  Following the July 2010 hearing, the RO added additional VA treatment records to the claims file.  The Veteran has waived RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Otherwise, the Veteran and his representative have not identified any other outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.

II. Claims for Increased Ratings

This appeal stems from the Veteran's claims for increased ratings.  In the November 2004 rating decision on appeal, the RO increased the ratings to 10 percent for each service-connected knee disability.  This appeal is the result of his disagreement with the 10 percent rating currently assigned for each knee.  Although the Baker's cyst is also rated for a residual scar under Diagnostic Code 7805, 38 C.F.R. § 4.118 (2011), this appeal stems out of the Veteran's contentions regarding musculoskeletal system symptomatology and he has not made any assertions, and there is no other evidence, of increased symptomatology regarding the scar.  Therefore, the Board's adjudication will be limited to rating the knee symptomatology under the rating criteria for the musculoskeletal system.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's 10 percent rating for the right knee and 10 percent for the left knee are currently assigned under Diagnostic Code 5260, 38 C.F.R. § 4.71a (2011), which provides disability ratings based on limitation of flexion.  There is no evidence of limitation of extension that would warranted a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011), which provides disability ratings based on limitation of extension.  After reviewing the medical evidence of record, to include range of motion testing completed at the time of June 2004, September 2004, June 2005, February 2009, and November 2009 VA examinations, the Board finds that the preponderance of the evidence is against assignment of a higher disability rating under Diagnostic Codes 5260 and 5261.

While the Veteran's bilateral knee disability has been productive of slight limitation of motion, such limitation is not severe enough to warrant a higher evaluation under either of these diagnostic codes.  A 20 percent evaluation under Diagnostic Code 5260 requires knee flexion limited to 30 degrees or less.  However, the most knee flexion the Veteran has exhibited for either knee throughout the course of this appeal is 120 degrees for the right knee and 90 degrees for the left.  Moreover, a 10 percent evaluation under Diagnostic Code 5261 requires limitation of knee extension to 10 degrees or more.  Review of the multiple VA examination reports of record does not reveal any evidence of limitation of either knee's motion in extension.  Because the Veteran has not exhibited knee flexion limited to 30 degrees or limitation of knee extension to 10 degrees or more, there is no basis for a schedular rating in excess of 10 percent under Diagnostic Code 5260 for the Veteran's left and right knee disabilities and no basis for a compensable rating under Diagnostic Code 5261.

As the Veteran is not entitled to a higher rating under Diagnostic Codes 5260 and 5261, the Board has also considered the potential applicability of other diagnostic codes pertaining to the knee.  Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, all located in 38 C.F.R. § 4.71a (2011), are not applicable in the instant case because the evidence of record does not demonstrate ankylosis, dislocation of the semiulnar cartilage, malunion of the tibia and fibula, or genu recurvatum.  The Board does, however, believe a separate rating for each knee (in addition to the 10 percent ratings currently assigned under Diagnostic Code 5260) is warranted under 38 C.F.R. § 4.71, Diagnostic Code 5257 (2011).  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  

Although several of the Veteran's VA examination reports are negative for knee instability or subluxation, the Veteran has routinely complained of bilateral knee buckling and giving way.  The record also shows that he has used bilateral knee braces and a cane for many years to assist with ambulation.  At the time of the July 2010 Board hearing, the Veteran detailed his need to constantly use braces on each knee.  See Board Hearing Tr. at 6.  In addition, he noted that he and his spouse went on short walks four times a week; during these walks, he reported using a cane.  See Board Hearing Tr. at 10.  He also discussed that he had fallen several times due to the knee symptoms.  See Board Hearing Tr. at 14.  In short, the Veteran provided a credible, detailed account during his testimony regarding the impact of this symptomatology of his ability to ambulate and these described symptoms are best contemplated by Diagnostic Code 5257 on the basis of the Veteran's described instability.  That is, given the Veteran's reports of instability in the form of knee buckling and giving way, together with his use of assistive devices to promote knee stability, a separate rating is warranted under Diagnostic Code 5257.  

After reviewing the medical record, the Board believes that the Veteran has exhibited "moderate" symptoms so as to warrant a 20 percent rating for each knee under Diagnostic Code 5257.  As outlined above, the Veteran has regularly used bilateral knee braces and a cane to assist with ambulation for many years.  In addition, the Veteran has discussed other issues caused by the instability; specifically, he has detailed difficulty moving materials, such as the engine parts that he repairs in his work as an automotive technician.  See Board Hearing Tr. at 9, 17.  The Veteran also testified that the knee disabilities required him to "sit down too much," causing interference with his ability to work in certain types of jobs.  See Board Hearing Tr. at 9.  In addition, the Veteran takes various medications for the knee disabilities.  See Board Hearing Tr. at 11.  In the Board's judgment, the Veteran's description of his symptomatology is congruent with a "moderate" rating for each knee.  The assignment of 20 percent ratings for "moderate" symptoms under Diagnostic Code 5257 compensates for the symptomatology not contemplated by the 10 percent ratings assigned under Diagnostic Code 5260 based on limitation of motion; the Board discusses below the effect of consideration of functional impairment under 38 C.F.R. §§ 4.40, 4.45 on the ratings assigned under Diagnostic Code 5260.

While the record demonstrates moderate knee symptomatology so as to warrant a 20 percent rating for each knee under Diagnostic Code 5257, severe symptomatology warranting a 30 percent rating under Diagnostic Code 5257 has not been shown.  The Veteran testified that he was able to complete four walks a week of "a little less" than half a mile in length with his spouse, aided by use of a cane.  See Board Hearing Tr. at 15, 18.  In addition, the Veteran is able to complete other tasks, such as moving items related to his self-employment working on automotive engines, albeit with some difficulty.  See Board Hearing Tr. at 17.  In the Board's judgment, the Veteran's described ability to move automotive engine parts and walk close to a half mile several times per week does not match the severity of symptoms contemplated by a "severe" instability finding.  The Board's holding that the preponderance of the evidence is against a finding that the instability is "severe" is based on a careful review of all the evidence of record, to specifically include the July 2010 Board testimony, as this is the occasion when the Veteran, along with his spouse, has described the instability in the greatest detail.  After consideration of the impairment caused by the Veteran's bilateral knee instability, the Board finds the preponderance of the evidence is against a finding that the instability is "severe" in either knee.

The Board has also considered whether a higher rating for either knee is warranted for functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45. See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court of Appeals for Veterans Claims (Court) has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DeLuca factors do, however, apply to Diagnostic Code 5260, as this diagnostic code focuses on limited motion.  Although the Veteran has routinely complained of increased pain and fatigability on prolonged use of his knees, such has apparently not resulted in any significant additional range of motion limitation.  That is, although these disabilities cause painful motion, when considering the functional impact caused by pain, the Veteran still retains motion of greater than 30 degrees in knee flexion.  These findings are based on review of June 2004, September 2004, June 2005, February 2009, and November 2009 VA examination reports and these reports, to specifically include the November 2009 VA examination report, clearly indicate that examiners have considered the function impairment factors outlined in DeLuca.

Specifically regarding the DeLuca factors, after a June 2004 VA examination that evaluated the severity of the left knee disability, the examiner reported 120 degrees of flexion, with extension to 0 degrees, noting that there was pain at full flexion.  Joint function was not additionally limited on repetitive use or flare-ups.  In a September 2004 VA examination report, the examiner indicated that the Veteran had range of motion from 0 to 130 degrees bilaterally.  Although the examiner reported discomfort during the range of motion testing process, the examiner did not report any increased functional impairment based on pain or any other identified symptoms, to include after repetitive use.  In the February 2009 VA examination report, the examiner found that there was no additional limitation of motion or functional impairment during flare-up.  Range of motion was to 0 degrees extension and 120 degrees flexion bilaterally, with pain at the end of motion ("pain at max").  Further, the examiner reported that there was no change in motion and no further limitation on repeated and resistance ("resisted") testing.  The additional VA examination reports of record do not show evidence of additional functional impairment that would warrant a higher rating.  Based on review of all the evidence of record, to include the VA examinations of record, even when considering all these factors, the Veteran's range of motion in the knee is greater than that which meets the criteria for higher ratings based on limitation of motion.  Because additional limitation of motion on repeated use which approximates the criteria for a higher rating has not been objectively demonstrated, an even higher schedular rating is not warranted under DeLuca.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has either service-connected knee disability more nearly met or nearly approximated the criteria for greater than a 10 percent rating for either knee under Diagnostic Code 5260.  While the Veteran has some limitation of bilateral knee motion, such has not approximated the criteria for greater than a 10 percent rating for each knee at any time since the grant of service connection.  With respect to Diagnostic Code 5257, the Veteran's limited mobility due to knee pain, his use of assistive devices such as a brace and cane, and his history of falls due to knee buckling and giving way are all of long-term duration.  As noted above, at no time has severe symptomatology so as to warrant a higher rating of 30 percent under Diagnostic Code 5257 been demonstrated.  Accordingly, staged ratings are not for application in the instant case.

The Board has also considered whether referral for an extraschedular rating is appropriate.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Veteran's primary knee symptomatology is painful motion, limited motion, and instability.  These symptoms are specifically contemplated by the Rating Schedule and they have been evaluated.  That is, the ratings previously in place and those granted by this decision are based on the symptoms of painful motion, limited motion, and joint instability described in the medical records and the Veteran's and his spouse's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met.

Although not required in this case, if the Board considers step two of Thun for purposes of ensuring the correctness of the finding that an extraschedular rating is not warranted, the Board finds that factor is also not shown.  Marked interference with employment, beyond that contemplated by the schedular criteria, has not been demonstrated.  In a June 2005 VA examination report, the examiner indicated that the Veteran had a loss of 34 days of employment over the past 12-month period due to the knee disabilities.  The ratings assigned throughout the period on appeal, however, contemplate interference with employment.  In his Board testimony, he indicated that he is currently self-employed working 30 hours a week building engines.  See Board Hearing Tr. at 17.  The Board acknowledges that his bilateral knee disability has had an adverse effect on employment.  As noted above, the Veteran's knee condition has resulted in the regular use of knee braces and a cane.  While the Board acknowledges that these symptoms affect the Veteran during the workday, decreased mobility of the type outlined above is not reflective of any factor which takes the Veteran outside of the norm.  The Rating Schedule sets forth percentage ratings that represent the average impairment in earning capacity resulting from disabilities.  See 38 C.F.R. § 4.1 (2011).  In the instant case, the Veteran's degree of occupational impairment is specifically contemplated in the 20 percent rating for each knee the Board has assigned under Diagnostic Code 5257 and the 10 percent rating assigned for each knee under Diagnostic Code 5060.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral of this issue to appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In summary, for the reasons and bases outlined above, the Board has concluded that the criteria for a rating in excess of 10 percent for limitation of motion have not been met for either knee.  The Board has, however, concluded that a separate 20 percent rating under Diagnostic Code 5257 is warranted for each knee.  The appeal is granted to that extent.


ORDER

Entitlement to rating in excess of 10 percent for limitation of right knee motion due to right knee strain is denied.

Entitlement to a separate disability evaluation of 20 percent under Diagnostic Code 5257 for right knee instability due to right knee strain is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to rating in excess of 10 percent for limitation of left knee motion due to a Baker's cyst of the left knee is denied.

Entitlement to a separate disability evaluation of 20 percent under Diagnostic Code 5257 for left knee instability due a Baker's cyst of the left knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


